Citation Nr: 1507238	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an April 4, 2007 rating decision, that denied entitlement to service connection for a neck injury, should be revised or reversed on the grounds of clear and unmistakable error.

2. Whether an April 4, 2007 rating decision, that denied entitlement to service connection for lumbar spine pain, should be revised or reversed on the grounds of clear and unmistakable error.

3. Whether an August 12, 2004 rating decision, that denied entitlement to service connection for post-traumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error.

4. Entitlement to an effective date prior to January 10, 2011 for the grant of service connection for PTSD.

5. Whether new and material evidence was submitted to reopen a claim for entitlement to service connection for headaches, to include as secondary to PTSD.

REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran, L.S.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of that hearing is associated with the claims file.  During that hearing, the Veteran submitted additional evidence in addition a waiver of RO review.  All evidence has been reviewed in connection with this claim.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an April 2007 decision, the RO denied the Veteran's claim of entitlement to service connection for a neck injury; and, the correct facts, as they were known at the time of the April 2007 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

2. In an April 2007 decision, the RO denied the Veteran's claim of entitlement to service connection for lumbar spine pain; and, the correct facts, as they were known at the time of the April 2007 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

3. In an August 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD; and, the correct facts, as they were known at the time of the August 2004 decision, were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

4. The Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on July 13, 2010, the effective date of a liberalizing law issued by VA; and, such eligibility existed continuously from July 13, 2010 to January 10, 2011.

5. In an unappealed August 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for headaches. 

6. Evidence received subsequent to the August 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for headaches.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The April 2007 rating decision, denying entitlement to service connection for a neck injury, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2014).

2. The April 2007 rating decision, denying entitlement to service connection for lumbar spine pain, was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2014).

3. The August 2004 rating decision, denying entitlement to service connection for post-traumatic stress disorder, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2014).

4. The criteria for an effective date of July 13, 2010, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114, 3.304(f), 3.400 (2014).

5. The August 2004 rating decision which denied the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014). 

6. New and material evidence having been received since the August 2004 rating decision, the Veteran's claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).

Turning to the Veteran's claim of entitlement to an earlier effective date for his service-connected PTSD, the claim arises from his disagreement with the effective date assigned following the grant of service connection.  Once a claim is granted it is substantiated, and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  No outstanding evidence has been identified that has not otherwise been obtained.  Further, the Board notes that as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.

With respect to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for a low back disability, the RO had a duty to notify the Veteran what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning those issues was obtained.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate each claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Thus, the Board concludes that the current laws and regulations have been complied with and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Clear and Unmistakable Error

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision). 

A three-pronged test determines whether there was CUE in a prior final decision.  First, "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

A. Neck Injury

The Veteran was previously denied service connection for a neck injury by the RO in January 1989, July 1992, and May 1994.  The Board denied reopening the Veteran's claim for service connection for a neck injury in October 1994.  The RO denied reopening the Veteran's claim in August 2004, February 2005, April 2006, November 2006, and April 2007.  

The Veteran claims there is CUE in the April 2006 and April 2007 rating decisions denying his claim to reopen his claim for service connection for a neck injury.  The RO determined that no new and material evidence was submitted to reopen the claim.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following the April 2007 decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The April 2007 decision thereby became final one year later.

At the time of the April 2007 rating decision, the evidence before the RO consisted of the Veteran's service treatment records (STRs), VA medical records, and private medical records.  Service treatment records document in-service treatment for a cervical strain in September 1969.  The Veteran was receiving physical therapy and later that month reported that his neck pain was "much improved."  There is no additional treatment shown for a neck condition.  On the Veteran's February 1970 separation examination, the Veteran's neck is reported "normal".  The VA treatment records showed degenerative disc disease in the Veteran's cervical spine.  

The RO essentially denied the Veteran's claim on the basis that there was no evidence of a chronic injury in service.  There were no permanent residuals of the neck injury sustained in service to warrant service connection.  The RO went on to note that a VA examination did not link the Veteran's current cervical spine condition with service.  The Veteran resubmitted service treatment records and VA treatment records.  The RO noted that this evidence is mostly duplicative but regardless is not material because there is nothing linking the Veteran's current neck disability to service.  

In April 2010, the Veteran filed a claim to challenge the finality of the April 2007 rating decision on the basis of CUE.  His assertion is that the RO had received new evidence at the time of the April 2007 rating decision to reopen his claim.  He noted that the evidence included a September 2004 MRI report revealing "old" fractures to the C4, C5, and C6 vertebral bodies and November 2005 surgery on his neck.  The Veteran's attorney went on to argue during the November 2014 hearing that he believes these records were ignored, as they show he had a prior neck fracture and residuals of an old injury.  

This is essentially a disagreement as to how the facts were then weighed or evaluated.  As indicated above, this cannot form the basis of a valid claim of CUE.  The RO based its decision on the evidence of record that the Veteran had provided duplicative evidence and had not provided evidence of continued neck problems since service or evidence of a nexus.  Further, the RO indicated that they reviewed all of the treatment records from September 2004 to September 2005, which would include the MRI report.  Regarding the Veteran's neck surgery, the RO never contested the presence of a current disability, but rather a nexus between the current disability and service.  Based on the law extant at that time, the RO concluded that the claim should not be reopened.  While the RO could have interpreted and weighed the evidence and the law differently, that is not enough to meet the higher standard of proof required for a CUE claim.  Here, the RO weighed the evidence and found that it was not material to the missing element of the Veteran's service connection claim, nexus.  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.

The April 2007 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted and the claim is denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

B. Lumbar Spine

The Veteran was previously denied service connection for lumbar spine pain by the RO in November 2006.  He submitted additional evidence and the RO continued the denial in April 2007. 

The RO determined that the Veteran's service treatment records did not show a chronic low back/lumbar disability during military service.  Although there was in-service treatment for a back injury in April 1968, no further treatment or diagnosis was shown during active duty.  Additionally, the Veteran's separation examination in February 1970 noted that the Veteran's spine was normal.  

At the time of the April 2007 rating decision, the evidence before the RO consisted of the Veteran's service treatment records (STRs), VA medical records, and private medical records.  Service treatment records document in-service treatment in April 1968 for an "acute lumbar strain".  Records also show that the Veteran complained of an injury to his lower back in September 1969.  The impression was "within normal limits."  On the Veteran's February 1970 separation examination, the Veteran's spine is reported "normal".  The VA treatment records showed treatment for lumbar spine pain.  

The RO essentially denied the Veteran's claim on the basis that there was no evidence of a chronic injury in service.  There were no permanent residuals of the back injury sustained in service shown to warrant service connection.  Additionally, the Veteran did not provide evidence of a nexus linking his current lumbar pain to service.  The additional evidence submitted by the Veteran included duplicative service treatment records.   

In April 2010, the Veteran filed a claim to challenge the finality of the April 2007 rating decision on the basis of CUE.  His allegation is that the RO ignored his service treatment records showing treatment for a back injury, his VA treatment records showing lumbar spine pain, and that he recently had to have back surgery because of continued lumbar pain that he has had since service.  Accordingly, he believes service connection was warranted at the time of the denial. 

Based upon the evidence before the RO at the time of the April 2007 rating decision, the Board finds that the RO was within the bounds of rating judgment when it reached the conclusion that service connection for lumbar spine pain was not warranted.  The evidence of record at the time of the April 2007 rating decision, while documenting complaints of and treatment for back pain in 1968 and 1969, did not include a diagnosis of an ongoing back disability and did not document continued treatment for a back condition while in service after 1969.  Indeed, the Veteran denied being troubled by back pain on his February 1970 report of medical history.  Moreover, at the time of the rating decision, there was no medical evidence of a nexus between the Veteran's lumbar spine pain and his lumbar strain in service.  

In essence, the Veteran's allegations regarding CUE in the April 2007 rating decision denying service connection for lumbar spine pain are again disagreements with how the evidence was evaluated.  It is important for the Board to note that the determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted service connection for the Veteran's lumbar spine pain in 2007.  Rather, the question at this stage is whether, given the law extant at the time and the evidence then of record, it is undebatable that a different result should have ensued.  Here, for the reasons already stated, the Board must answer that question in the negative.  Accordingly, the Board finds the decision was not clearly and unmistakably erroneous, and the claim is denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

C. PTSD

The Veteran was originally denied service connection for PTSD by the RO in August 2004.  The RO denied the Veteran's claim because there was no credible supporting evidence that his claimed stressor occurred and there was no evidence that he participated in combat.  Essentially, the RO found that there was insufficient evidence to show a link between the Veteran's PTSD and a verified in-service stressor.  The Veteran filed a Notice of Disagreement regarding this claim in September 2004.  However, after receiving a Statement of the Case further explaining the denial, he then filed a withdraw of his disagreement in January 2005.  

At the time of the August 2004 rating decision, the evidence before the RO consisted of the Veteran's service treatment records (STRs), VA medical records, private medical records, and stressor statements.  The Veteran's military occupational specialty was combat engineer.  His VA treatment records showed ongoing treatment for PTSD.  

The RO denied the Veteran's claim on the basis that there was no evidence of a nexus between the Veteran's PTSD and service.  The Veteran's claimed stressor statements included attacks on Pleiku prior to the time he was to land there, a bunkmate's eye injury, seeing a truck hit a mine while sweeping an area with a mine detector (though he indicated no one was seriously hurt), and learning of the death of his best friend in service.  The medical records provided by the Veteran indicated that the Veteran was a part of a PTSD program through VA for Veterans to discuss experiences from the military.  A December 2003 letter from Dr. W.M. indicated that the Veteran spent a year in Vietnam and is now diagnosed with PTSD.  The RO requested more information from the Veteran regarding his stressors multiple times, but the Veteran failed to respond.  In addition, no competent evidence of a nexus was provided. 
  
In January 2011, the Veteran filed a claim to challenge the finality of earlier rating actions, which continued to deny service connection for PTSD, on the basis of CUE.  [As discussed below, a petition to reopen the claim for service connection for PTSD was filed contemporaneously and was service connection was ultimately granted in an August 2012 rating decision].  During his November 2014 hearing, the Veteran clarified that he was actually contesting the August 2004 rating decision on the basis of CUE.  He alleges that his military occupational specialty of combat engineer was enough to show that he engaged in combat.  The Veteran stated that at the time of the denial, 38 C.F.R. § 3.304(f)(2) provided that if the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  In other words, the Veteran alleges CUE because the RO did not need to verify the Veteran's stressors in order to grant service connection.  As the Veteran was diagnosed with PTSD at the time of the claim and he was a combat Veteran, the Veteran believes there was enough evidence to grant service connection at the time of the original denial.  

Based upon the evidence before the RO at the time of the August 2004 rating decision, the Board finds that the RO was within the bounds of rating judgment when it reached the conclusion that service connection for PTSD was not warranted.  The evidence of record at the time of the August 2004 rating decision, while documenting the Veteran's MOS as a combat engineer, did not necessarily trigger the relaxed evidentiary requirement of 38 C.F.R. § 3.304(f)(2).  None of the stressors identified by the Veteran at the time of his earlier claim suggested that he engaged in combat with the enemy.  There was likewise no evidence demonstrating combat participation.  It is crucial to note that 38 C.F.R. § 3.304(f)(2) necessitates that the claimed stressor is related to combat.  The Veteran did not do such.  There was no error in the RO's decision not to apply § 3.304(f)(2) in its determination that the Veteran's claimed stressors were not verified.  It was at best a question of how the RO weighed the evidence.  

Moreover, even if it were found that the RO erred by not applying § 3.304(f)(2), which the Board does not concede, the Veteran, through counsel, he disregards that a successful claim must contain competent evidence of a nexus between the PTSD diagnosis and a particular stressor.  See § 3.304(f).  Here, at the time of the August 2004 denial, no such nexus was provided.  There was only a vague finding that the Veteran's PTSD was related to his service in Vietnam.

As above, the Board cannot find that, given the law extant at the time and the evidence then of record, it is undebatable that a different result should have ensued.  Accordingly, the Board finds the decision was not clearly and unmistakably erroneous, and the claim is denied.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

Earlier Effective Date

Generally, under the applicable criteria, the effective date of an award based on a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

As noted above, the RO denied service connection for PTSD in a decision dated in August 2004.  The Board has found that this decision did not contain clear and unmistakable error.  38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. § 20.1100 (2014).  Thus the August 2004 denial is final.  The Veteran filed an application to reopen his claim of entitlement to service connection for PTSD on January 10, 2011 on the basis of a new law.  He was granted service connection for PTSD in a rating decision dated in August 2012, effective January 10, 2011.

The Veteran contends that he is entitled to an effective date prior to January 10, 2011, for entitlement to PTSD under the liberalizing law exception in 38 C.F.R. § 3.114.  That regulation provides that where compensation is awarded pursuant to a liberalizing law, the effective date of such award shall not be earlier than the effective date of such liberalizing law.  Where, as here, the claim was filed within one year of the effective date of the law and the compensation became effective after the date of the liberalizing law, in order for the Veteran to be eligible for retroactive pay under 38 C.F.R. § 3.114, the evidence must show that he met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim.  Id.

Here, effective July 13, 2010, VA amended its adjudication regulation at 38 C.F.R. § 3.304(f) governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The Veteran's award of entitlement to service connection for PTSD was granted pursuant to this liberalizing law.  The Board finds that the evidence shows the Veteran met all eligibility criteria continuously from July 13, 2010 to January 10, 2011.  Therefore, he is entitled to an earlier effective date of July 13, 2010 for service connection for PTSD.

Claim to Reopen

An August 2004 rating decision denied service connection for headaches as secondary to PTSD.  The RO essentially concluded that because PTSD was not service connected, service connection for a secondary condition was not warranted.  They additionally indicated that headaches were not shown during service.  The Veteran did not file a notice of disagreement or submit new and material evidence regarding this issue within one year of the decision.  38 C.F.R. § 3.156(b).  The August 2004 rating decision thereby became final.

Evidence received since the August 2004 rating decision includes the Veteran's November 2014 hearing testimony, wherein the Veteran indicated that his headaches began the day after he was discharged and that he has had them ever since, indicating he believes they are directly related to service.  The Veteran's counsel also noted that the Veteran's claim for service connection for PTSD has since been substantiated, providing grounds for secondary service connection.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2004 rating decision and finds that the Veteran's testimony, taken together with the rest of the evidence of record, constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for headaches.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

The claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

The Veteran's motion to revise or reverse the April 2007 rating decision that denied his claim of service connection for a neck injury, is denied.

The Veteran's motion to revise or reverse the April 2007 rating decision that denied his claim of service connection for lumbar spine pain, is denied.

The Veteran's motion to revise or reverse the August 2004 rating decision that denied his claim of service connection for PTSD, is denied.

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 13, 2010, for the award of service connection of PTSD is granted.

New and material evidence having been received, the claim for service connection for headaches is reopened, and to this extent only, the appeal is granted.





REMAND

The Board finds that the medical opinion addressing the etiology of the Veteran's headaches does not contain sufficient detail to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  First, the December 2012 VA examiner was asked to provide an opinion regarding secondary service connection.  Rather, the examiner found the Veteran's headaches were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that "although migraine headaches can escalate in expression due to any stressful etiology, the stress, such as PTSD, is not the etiology of the migraine disease."  Although the rationale indicates the Veteran's headaches are not caused by PTSD, the examiner failed to comment on the question of aggravation or whether the etiology can be traced to service directly.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file for review by the examiner who performed the Veteran's December 2012 VA examination for a more detailed and responsive opinion regarding the etiology of the Veteran's headache disability.  If the December 2012 examiner is unavailable, return the claims file to another appropriate examiner.  The claims folder should be provided to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary



After reviewing the record on appeal, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater):

(a) That the Veteran's headaches were incurred during, aggravated by, or are otherwise related to the Veteran's service;

(b) That the Veteran's service-connected PTSD caused the Veteran's headache disability; 

(c) That the Veteran's service-connected PTSD aggravated his headache disability.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Rationale for the requested opinions shall be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). 

2. Also, to help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is incomplete, appropriate corrective action should be undertaken.

3. After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the most recent supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


